      Case 1:19-cv-05312-JSR Document 23 Filed 06/29/20 Page 1 of 11



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 SCOTT GUNNELLS,

           Plaintiff,                      19-cv-5331 (JSR)
                                           19-cv-5312
      -against-
                                           MEMORANDUM ORDER
 MICHAEL JOSEPH TEUTUL, et
 al.,

           Defendants.


JED S. RAKOFF, U.S.D.J.

     On February 18, 2020, the Court entered default judgment

against Joseph Teutul, Paul Teutul, and Orange County Choppers,

Inc. (the “defaulting defendants”) in the above-captioned

action. Three months later, on May 20, 2020, the defaulting

defendants filed a motion to vacate the default judgment against

them. For the reasons that follow, the motion to vacate the

default judgment is granted.

I.   Background

     The history of this case is somewhat convoluted, reflecting

less than ideal conduct by both sides. On June 6, 2019,

plaintiff Scott Gunnells filed his initial complaint against a

number of defendants for alleged copyright infringement. ECF No.

1. Gunnells, a photographer, alleged that he took certain

headshots of Michael Teutul, which the defendants used without




                                    1
      Case 1:19-cv-05312-JSR Document 23 Filed 06/29/20 Page 2 of 11



his permission in Michael Teutul’s merchandise and on the

television show “American Chopper.”

     On August 8, 2019, plaintiff filed a motion for default

judgment as to the defaulting defendants, Michael Joseph Teutul,

Paul Teutul, and Orange County Choppers, Inc., who had failed to

yet appear in the matter. ECF No. 28.1 On August 15, 2020, the

Court denied plaintiff’s motion for default judgment on the

ground that the majority of the claims asserted in the complaint

appeared on their face to be time barred. ECF No. 32. The Court,

however, provided plaintiff the opportunity to file an amended

complaint to cure this deficiency, and noted that if the

defaulting defendants again failed to appear, plaintiff could

renew his motion for default judgment. Id. Plaintiff submitted

an amended complaint on August 30, 2019. ECF No. 35. Plaintiff,

however, failed to renew his motion for default judgment even

though defendants again failed to appear.

     On January 3, 2020, over four months after plaintiff filed

his amended complaint, the Court held a final pretrial

conference as scheduled in the case management plan for this

matter. See ECF No. 24, 48. Neither counsel for plaintiff nor

counsel for any of the defaulting defendants appeared. ECF No.



1
  The plaintiff settled the case with the remaining defendants,
Discovery, Inc. and Pilgrim Media Group, LLC, around the same
time. See ECF No. 31, 38.


                                    2
      Case 1:19-cv-05312-JSR Document 23 Filed 06/29/20 Page 3 of 11



48. The Court therefore dismissed the case for failure to

prosecute, but without prejudice to plaintiff’s counsel filing a

brief explaining why the case should be reinstated. Id. After

plaintiff filed such a brief on January 17, 2020, ECF No. 50,

the Court reinstated the case on January 25, 2020, ECF No. 51.

On January 30, 2020, plaintiff filed a renewed motion for

default judgment against the defaulting defendants, who had

still not appeared. ECF No. 54. On February 18, 2020, the Court

entered default judgment against the defaulting defendants. ECF

No. 67.

    Three months later, on May 20, 2020, the defaulting

defendants filed a motion, pursuant to Rule 60(b), seeking to

vacate the Court’s entry of default judgment against them. ECF

No. 70. On May 27, 2020 the Court held a telephonic conference

regarding this motion. Both at this conference and in their

memorandum supporting their motion, the defaulting defendants

attributed their default largely to the alleged malfeasance of

the lawyer who they claimed had previously agreed to represent

them, Thomas Vasti, III, Esq. See Mem. of Law in Support of Mot.

to Vacate Default Judgment, ECF No. 70. In response, the Court

provided Vasti the opportunity to give his side of the story.

ECF No. 73. Vasti submitted a responsive declaration on June 9,

2020, stating, in effect, that he had never agreed to represent




                                    3
       Case 1:19-cv-05312-JSR Document 23 Filed 06/29/20 Page 4 of 11



the defaulting defendants. See Decl. of Thomas F. Vasti, III

(“Vasti Decl.”), ECF No. 75.

II.   Analysis

      A motion to vacate a default judgment is “addressed to the

sound discretion of the district court.” SEC v. McNulty, 137

F.3d 732, 738 (2d Cir.1998). As relevant here, a Rule 60(b)

motion to vacate a judgment may be granted on the basis of

“excusable neglect,” Fed. R. Civ. P. 60(b)(1), or for “any other

reason justifying relief from the operation of the judgment,”

Fed. R. Civ. P. 60(b)(6); see also Fed. R. Civ. P. 55(c)

(providing that default judgments may be set aside in accordance

with Rule 60(b)). Given the breadth of this discretion, however,

the Court of Appeals has suggested that courts, in deciding

whether to vacate a default judgment, consider three factors:

(1) whether the default was “willful”; (2) whether a meritorious

defense is presented; and (3) whether setting aside the default

would prejudice the non-moving party. McNulty, 137 F.3d at 738.

While none of these factors is alone dispositive, the Court

should consider and weigh all three.

      a. Willfulness

      The first consideration in determining whether to vacate

the entry of a default judgment is examining whether the default

was “willful.” In order to be willful, the defaulting party’s

conduct must be “egregious” rather than “merely negligent or


                                     4
      Case 1:19-cv-05312-JSR Document 23 Filed 06/29/20 Page 5 of 11



careless.” Id. at 738. Where a defaulting party attributes its

default to the conduct of its lawyer, such conduct “will be

imputed to the party himself where he makes no showing that he

has made any attempt to monitor counsel’s handling of the

lawsuit.” Id. at 740.

    Here, the defaulting defendants attribute their default to

the alleged malfeasance of Thomas Vasti III, Esq., who they

claim represented them in this matter. Vasti, for his part,

denies that he was ever retained in this case. Specifically, in

their sworn declarations, the defaulting defendants claim that

they retained Vasti to handle their defense after learning of

the suit, spoke to Vasti on several occasions about the lawsuit,

specifically followed up with Vasti in February 2020, and

received assurances from Vasti that he was protecting their

interests in this matter. See Decl. of Joan Kay in Support of

Mot. to Vacate Default Judgment (“Kay Decl.”) ¶¶ 5-7, ECF No.

71-1; Supp. Decl. of Joan Kay in Support of Mot. to Vacate

Default Judgment (“Supp. Kay Decl.”) ¶¶ 7-10, ECF No. 82-1.

Indeed, the Chief Operating Officer of defendant Orange County

Choppers (“OCC”), Joan Kay, represents that Vasti even went

through the complaint with her line by line. Supp. Kay Decl. ¶

8. In further support of these claims, defaulting defendants

submit a number of text and email communications in which

various parties indicate their belief that Vasti was


                                    5
         Case 1:19-cv-05312-JSR Document 23 Filed 06/29/20 Page 6 of 11



representing the defaulting defendants. Kay Decl., Exh. A-C;

Supp. Kay Decl., Exh. A. While some of these communications were

made directly to Vasti, inquiring about the status of the case,

none of the communications actually contains a response from

Vasti.

    In contrast, Vasti has submitted his own declaration

swearing that he never agreed to represent the defendants in

this matter. Vasti acknowledges that he has represented persons

at OCC in the past and that he had a number of discussions with

Kay about this particular case. See Vasti Decl. ¶¶ 3, 16-17, 19-

22. However, he asserts not only that he was never formally

retained, but also that he specifically told Kay that he would

not take up representation in this matter until he was both paid

for a prior representation and paid a new retainer, neither of

which contingencies occurred. Id. ¶¶ 20, 22-24, 27. While Vasti

acknowledges receiving a February 4, 2020 email from Kay

informing him of developments in the case and claiming that

Vasti had represented he “w[as] going to file a motion” in the

case, he avers that he must have overlooked this email due to an

illness at the time. Id. ¶ 26, Exh. 9.

    These competing declarations render it difficult to

determine whether the defaulting defendants’ conduct in this

matter rises to the level of willful. If it is true, as Vasti

asserts, that he specifically told Kay that he would not


                                       6
      Case 1:19-cv-05312-JSR Document 23 Filed 06/29/20 Page 7 of 11



represent the defendants in this matter unless they paid him

what they owed him plus a retainer, and the defendants

nonetheless failed to pay him, their conduct very well may have

been willful. Such facts would suggest that the defaulting

defendants were fully aware that Vasti would not represent them

until he was paid, rendering their failure to take further

action to protect their interests in this case egregious. It is

unclear, however, whether Vasti’s representations are true and

accurate based on the defaulting defendants’ own contrary

representations, not to mention Vasti’s admitted failure to

require payment or a retainer for his legal services related to

one or more of the defaulting defendant in past matters (see

Vasti Decl. ¶¶ 3-11, 14), and the inferences to be drawn from

the documented communications between Vasti and the defaulting

defendants.

    Given these competing allegations concerning the

egregiousness of the defaulting defendants’ conduct, the Court

would need to conduct an evidentiary hearing to ascertain with

reasonable certainty whether the defaulting defendants’ conduct

was willful. However, consideration of the other two factors

makes it unnecessary to conduct such a hearing.

    b. The Existence of Meritorious Defenses

    The next factor, whether defendants have presented a

meritorious defense, weighs clearly in favor of vacating the


                                    7
      Case 1:19-cv-05312-JSR Document 23 Filed 06/29/20 Page 8 of 11



default judgment. “To make a sufficient showing of a meritorious

defense” on a motion to vacate a default judgment, a movant

“need not establish his defense conclusively,” but must present

evidence of facts that, “if proven at trial, would constitute a

complete defense.” McNulty, 137 F.3d at 740 (internal citations

omitted). While the defendants raise a number of purportedly

meritorious defenses in their briefing, including that the

allegedly infringing conduct did not involve two of the

defaulting defendants at all and that the plaintiff consented to

the use of his photographs, the defense that most clearly meets

the aforesaid requirement is the defaulting defendants’ statute

of limitations defense.

    Copyright infringement claims are subject to a 3-year

statute of limitations, which runs from the date of discovery of

the infringing activity. Psihoyos v. John Wiley & Sons, Inc.,

748 F.3d 120, 124-25 (2d Cir. 2014). The defaulting defendants

note that while plaintiff claims to have discovered all

instances of infringing activity on or after October 2017, the

plausibility of this claim is undermined by the fact that

plaintiff, according to defendants, specifically took the

photographs ten years ago for Michael Teutul’s use in selling

goods. If the defaulting defendants’ version of the facts were

proven true at trial, the statute of limitations would act as a

complete defense to plaintiff’s claims. Accordingly, the


                                    8
      Case 1:19-cv-05312-JSR Document 23 Filed 06/29/20 Page 9 of 11



defaulting defendants have made a showing of the existence of a

meritorious defense, and the second factor weighs in favor of

setting aside the default judgment.

    c. Prejudice to Plaintiff

    The final consideration for determining whether to vacate a

default judgment is evaluating whether the non-moving party,

here the plaintiff, will suffer prejudice. In the context of a

Rule 60(b) motion, “delay alone is not a sufficient basis for

establishing prejudice.” New York v. Green, 420 F.3d 99, 110 (2d

Cir. 2005) (quoting Davis v. Musler, 713 F.2d 907, 916 (2d Cir.

1983)). Rather, “[s]omething more is needed” such as when a

delay “thwart[s] plaintiff’s recovery or remedy . . . result[s]

in the loss of evidence, create[s] increased difficulties of

discovery, or provide[s] greater opportunity for fraud and

collusion.” Green, 420 F.3d at 110. Plaintiff has made no such

showing of “something more” here, demonstrating that the

prejudice factor weighs strongly in favor of vacating the

default judgment.

    Plaintiff argues that he will be prejudiced by a vacatur of

the default judgment because of the considerable time and

expense he has dedicated to prosecuting this case. Much of this

time and expense, however, is attributable to plaintiff himself.

For example, the five-month delay between the filing of the

first amended complaint and the second motion for default


                                    9
     Case 1:19-cv-05312-JSR Document 23 Filed 06/29/20 Page 10 of 11



judgment is entirely attributable to plaintiff’s inaction.

Furthermore, plaintiff’s need to file a second complaint is

attributable to the poor quality of plaintiff’s initial

pleadings.

     Those delays or costs that are attributable to the

defaulting defendants will not cause any prejudice to the

plaintiff. First, while the defaulting defendants caused a delay

of three months between the filing of the default judgment and

their motion to vacate, plaintiff offers no explanation for how

this delay will result in any prejudice, particularly in light

of plaintiff’s own delays in litigating this case and in

bringing infringement claims that allegedly ripened almost three

years earlier. Second, the only cost attributable to the

defaulting defendants, the cost plaintiff incurred filing for

and enforcing the second default judgment, can be reimbursed by

the defaulting defendants, curing any prejudice.2 Thus, there is

no evidence that plaintiff will suffer prejudice if the default

judgment is vacated, counseling strongly in favor of granting

the defaulting defendants’ motion.


2
  Although plaintiff also seeks reimbursement for the cost of
opposing the defaulting defendants’ present motion to vacate,
the Court sees no basis for reimbursing this cost given that
plaintiff freely chose to oppose this motion. Furthermore,
plaintiff’s request for Rule 11 sanctions is denied because none
of the defaulting defendants’ actions in seeking to vacate the
default judgment were objectively unreasonable. Margo v. Weiss,
213 F.3d 55, 65 (2d Cir. 2000).


                                   10
     Case 1:19-cv-05312-JSR Document 23 Filed 06/29/20 Page 11 of 11



III. Conclusion

     Based on the three considerations involved in determining

whether to vacate the grant of a default judgment, the Court

finds that vacatur is warranted here. In particular, while the

first factor, the determination of whether the defaulting

defendants’ conduct was willful, cannot be made in the absence

of an evidentiary hearing, the second and third factors weigh

strongly in favor of setting aside the default judgment.3

Accordingly, the Court grants the motion to vacate the default

judgment.

     SO ORDERED.

Dated:      New York, NY                     ________________________

            June 29, 2020                    JED S. RAKOFF, U.S.D.J.




3
  As a means of minimizing prejudice, the Court orders that the
defaulting defendants reimburse the plaintiff the costs incurred
in moving for and enforcing the second default judgment.
Plaintiff should submit an accounting of such costs by July 2,
2020, following which defendants can submit any challenge to
such costs by July 9, 2020. The Court will convene a telephonic
conference on all aspects of this case on July 16, 2020 at 11:00
am.


                                   11
